Affirmed and Opinion filed July 25, 2017.




                                     In The

                   Fourteenth Court of Appeals

                             NO. 14-16-00898-CV

                        SCOTTY MORING, Appellant
                                       V.

         INSPECTORATE AMERICA CORPORATION, Appellee

                  On Appeal from the 269th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2016-26355

                                OPINION
      In this appeal of a special-appearance denial, we address personal
jurisdiction in the context of allegations that a non-resident former employee
wrongfully acquired, used, or transmitted alleged confidential information as part
of a scheme to solicit and steal a Texas company’s Texas-based customers. The
Texas company alleges that the former employee took the information while
working in its Louisiana office, went to work for a competitor in Louisiana, and
then used the ill-gotten information to compete with the company in Texas.
Though the alleged theft occurred in Louisiana, the Texas company alleges the
former employee solicited business from Texas customers using the stolen
information and later performed work for those customers in Texas. We affirm
the trial court’s denial of the employee’s special appearance.

                   FACTUAL AND PROCEDURAL BACKGROUND

      Appellant Scotty Moring was working in Louisiana for Waterdraws, LLC,
in 2012, when the company’s owner Robert LeJeune sold the company’s assets to
Inspectorate America Corporation. LeJeune, Moring, and other employees then
began working for Inspectorate. As a condition of his continued employment,
Moring signed a document entitled, “Employee Invention Assignment and
Confidentiality Agreement” in which he agreed not to disclose to anyone
Inspectorate’s confidential information and not to remove, during employment or
upon termination of employment, any records that contain confidential
information.    The agreement defines “confidential information” broadly to
encompass strategic information.        Strategic information includes “business
strategies, pricing, billing information, actual or potential customer lists,
contracts, contract terms and conditions, sale lists, process descriptions, financial
data, marketing plans . . . trade secrets” as well as other items.

                        Moring’s Employment with Inspectorate

      Between 2012 and 2014, Inspectorate based Moring out of its Houston,
Texas office. Moring prepared bids and quotes that Inspectorate used to get work
from Texas customers. During that time, Moring also performed waterdraw
calibrations, pipe prover inspections, pipe prover rebuilds, and small volume
rebuilds for customers located in Texas. These tasks required Moring’s physical
presence in Texas. Moring then moved back to Louisiana, where he continued
working for Inspectorate until 2015.

                                          2
                             New Employment with Intertek

      In 2015, LeJeune, Moring, and at least three other employees terminated
their employment with Inspectorate and began working for Inspectorate’s
competitor, Intertek USA, Inc. Inspectorate alleges that before he left, Moring
took confidential information, including customer lists and base pricing.

      While working for Intertek, Moring completed waterdraw calibrations, pipe
prover calibrations, and pipe prover rebuilds for Texas customers. Moring also
generated quotes and bids for customers. Many of the Texas customers for whom
Moring was performing work and generating bids were the same customers for
whom Moring had completed work on Inspectorate’s behalf.

                                 Inspectorate’s Claims

      Inspectorate filed suit against Intertek, LeJeune, Moring, and the other
employees who left Inspectorate to go work for Intertek, asserting a variety of
claims.     Against    Moring,    Inspectorate   asserted   breach    of contract,
misappropriation of trade secrets and confidential information, breach of fiduciary
duty, tortious interference with existing contracts and prospective business
relationships, civil conspiracy, unjust enrichment, and unfair competition.

                                  Special Appearances

      LeJeune, Moring, and the other employees (Rory Quebedeaux, Kenneth
Soileau, and Curt Bowers) filed a special appearance that they later amended. In
the First Amended Special Appearance, the movants asserted that they were not
subject to suit in Texas. Moring filed an affidavit in which he averred that he is a
Louisiana resident, employed in Louisiana. Moring stated that he worked at an
Inspectorate office in Texas between 2012 and 2014, but that he returned to
Louisiana and was working in Louisiana at the time of the alleged conduct that is


                                         3
the subject of Inspectorate’s claims. Inspectorate nonsuited its claims against two
of the employees (Quebedeaux and Soileau).

      In its response to the First Amended Special Appearance, Inspectorate
asserted that all of the individual defendants purposefully availed themselves of
the privilege of conducting business in Texas by directing marketing efforts into
Texas in the hope of soliciting sales and performing the same services for Texas
customers on behalf of Intertek as they had done for those customers on behalf of
Inspectorate.

      The trial court granted the special appearances as to Moring and Bowers
and denied LeJeune’s        special appearance.        Inspectorate moved for
reconsideration, arguing that Moring’s attempt to exploit business opportunities
in Texas constituted purposeful availment. Specifically, Inspectorate alleged that
Moring misappropriated confidential information and used it as part of a scheme
to solicit and steal the Texas company’s Texas-based customers. Inspectorate
argued that liability rests on whether Moring wrongfully acquired, used, or
transmitted the alleged trade secrets. The trial court granted rehearing as to
Moring and denied rehearing as to Bowers. Moring now appeals the trial court’s
denial of his special appearance.

                              ISSUES AND ANALYSIS

      Moring raises two appellate issues: (1) Inspectorate waived its objection to
the trial court’s order granting Moring’s special appearance, and (2) Moring is not
subject to personal jurisdiction in Texas.

      A. Did Inspectorate waive its right to seek reconsideration of the order
         granting Moring’s special appearance?
      Moring asserts that Inspectorate waived its objection to the trial court’s
ruling on his special appearance by failing to take an interlocutory appeal from

                                         4
the order granting the special appearance. The Supreme Court of Texas has not
addressed this issue, and intermediate appellate courts in Texas are split as to
whether a party waives its right to appellate review of an order granting or denying
a special appearance if it fails to file an interlocutory appeal of that order. Some
courts find waiver when a party fails to take an immediate appeal. See, e.g., GJP,
Inc. v. Ghosh, 251 S.W.3d 854, 866–67 (Tex. App.—Austin 2008, no pet.); Matis
v. Golden, 228 S.W.3d 301, 305 (Tex. App.—Waco 2007, no pet.) (holding a
party waives its right to appellate review by failing to immediately appeal a
special appearance order). But, we do not. Under our precedent, a party does not
waive its right to appellate review of an order granting or denying a special
appearance by failing to take an interlocutory appeal of that order. See DeWolf v.
Kohler, 452 S.W.3d 373, 383 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

      Even if Inspectorate had waived appellate review of the trial court’s initial
order granting Moring’s special appearance, that waiver would not prohibit the
trial court from reconsidering its initial order. And, that is precisely what
happened. A trial court holds plenary power over its judgment until the judgment
becomes final. Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993) (per
curiam). A party’s failure to file an interlocutory appeal from an interlocutory
order does not make that order final. See Lehman v. Har-Con Corp., 39 S.W.3d
191, 206 (Tex. 2001). The trial court holds continuing authority to reconsider its
interlocutory orders while it has plenary power over the case. See Fruehauf, 848
S.W.2d at 84.

      Moring has not cited any authority suggesting Inspectorate waived its
ability to ask the trial court to reconsider the denial of Moring’s special
appearance while the trial court had plenary power over the case. The order
granting Moring’s special appearance was interlocutory because it did not resolve


                                         5
all claims between and among all parties, so the trial court still held plenary power
over the case when it reconsidered its order granting the special appearance. See
Lehman, 39 S.W.3d at 206; Fruehauf, 848 S.W.3d at 84. The trial court had
plenary power to issue the order denying Moring’s special appearance and
Inspectorate did not waive its right to ask the trial court to reconsider. See
Fruehauf, 848 S.W.2d at 84. We overrule Moring’s first issue.

      B. Does the trial court have personal jurisdiction over Moring?

      In Moring’s second issue, he asserts the trial court erred in denying his
special appearance.

                                Standard of Review

      Whether Moring is subject to personal jurisdiction in Texas is a question of
law, which we review de novo. See BMC Software Belgium, N.V. v. Marchand,
83 S.W.3d 789, 794 (Tex. 2002). When the trial court does not issue findings of
fact and conclusions of law, we imply all relevant facts necessary to support the
judgment that are supported by evidence. M&F Worldwide Corp. v. Pepsi-Cola
Metro. Bottling Co., Inc., — S.W.3d — ,—, 2017 WL 889938, at *5 (Tex. Mar.
3, 2017).

      The exercise of personal jurisdiction in Texas state courts turns on both
federal and state law. Searcy v. Parex Res., Inc., 496 S.W.3d 58, 66 (Tex. 2016).
Courts may exercise personal jurisdiction over a defendant when (1) the Texas
long-arm statute grants jurisdiction, and (2) the exercise of jurisdiction comports
with federal and state constitutional guarantees of due process. Id. The long-arm
statute allows Texas courts to exercise personal jurisdiction as far as the federal
constitutional requirements of due process will permit, so Texas courts may
exercise personal jurisdiction as long as doing so comports with federal
constitutional guarantees of due process. Id.
                                         6
      The long-arm statute allows the exercise of personal jurisdiction over a
nonresident defendant who contracts with a Texas resident or commits a tort “in
whole or in part” in this state. See Tex. Civ. Prac. & Rem. Code Ann. § 17.042(1),
(2) (West, Westlaw through 2015 R.S.). The plaintiff bears the initial burden of
pleading allegations sufficient to confer jurisdiction under the long-arm statute.
See Moncrief Oil Int’l, Inc. v. OAO Gazprom, 414 S.W.3d 142, 149 (Tex. 2013).
Inspectorate met this initial burden. So, the burden then shifted to Moring to
negate all potential bases for personal jurisdiction. See id.

      A trial court’s exercise of personal jurisdiction comports with due process
when (1) the defendant has established minimum contacts with the forum state
and (2) asserting personal jurisdiction over the defendant does not offend
traditional notions of fair play and substantial justice. Searcy, 496 S.W.3d at 66.
A defendant’s contacts with the forum may give rise to either general or specific
jurisdiction.   M&F Worldwide Corp., 2017 WL 889938, at *5.                  Specific
jurisdiction exists when the claims in question arise from or relate to the
defendant’s purposeful contacts with Texas. See Moki Mac River Expeditions v.
Drugg, 221 S.W.3d 569, 575–76 (Tex. 2007). For Moring’s contacts with Texas
to support an exercise of specific jurisdiction, there must be a substantial
connection between Moring’s purposeful contacts with Texas and the operative
facts of the litigation. See. id. at 585. If we determine Moring had sufficient
minimum contacts with Texas and the contacts are substantially connected to the
operative facts of the litigation, we must ensure the exercise of personal
jurisdiction does not offend traditional notions of fair play and substantial justice.
See Fjell Tech. Grp. v. Unitech Int’l, Inc., No. 14-14-00255-CV, 2015 WL
457805, at *9 (Tex. App.—Houston [14th Dist.] 2015, pet. denied) (mem. op.).




                                          7
                   Jurisdictional Allegations and Evidence

     In its live petition, Inspectorate makes the following allegations:
      Moring is a resident of Calcasieu Parish, Louisiana.
      Moring is amenable to service of process in Texas because he
       entered into a contract with Inspectorate and both parties are to
       perform all or part of the contract in Texas. Therefore, Moring
       engaged in business in Texas and this lawsuit arises out of that
       business.
      In April 2012, Inspectorate acquired Waterdraws, LLC, a
       Louisiana company engaged in the business of providing prover
       inspection, prover reconditioning, and waterdraw calibration
       services.
      Moring was a supervisor for Waterdraws, LLC before the
       acquisition and stayed on after the acquisition.
      During Moring’s employment with Inspectorate, Inspectorate
       gave Moring access to its confidential, proprietary, and trade
       secret information, including information regarding customer
       pricing, rates, contacts, preferences, needs, and inventory,
       bid/quotes, marketing, budgets, sales, employee compensation,
       technology, and other commercial and operational information.
      Moring signed a confidentiality agreement as a condition of his
       employment. The agreement prohibited Moring from disclosing
       Inspectorate’s confidential information, using the confidential
       information for himself or anyone else, and removing any records
       containing confidential information.
      Moring resigned from employment in December 2015, and began
       working for Inspectorate’s competitor, Intertek.
      Moring took confidential information upon his departure from
       Inspectorate.
      Moring is using and/or disclosing Inspectorate’s confidential
       information by continuing to perform the exact same services on
       behalf of Intertek for the exact same customers he serviced while
       employed by Inspectorate.
     Moring attached evidence to his special appearance including an affidavit
in which Moring made the following averments:
                                       8
       Moring was an at-will employee of Inspectorate.
       Moring does not have an agent for service in Texas.
       Moring did not engage in business in Texas while he was
        employed by Inspectorate except as an employee of Inspectorate
        and Moring has not engaged in any business in Texas since
        leaving Inspectorate except as an employee of Intertek.
       Moring did not engage in the conduct Inspectorate complained of
        in its live petition.
       Moring denied committing any torts in Texas.
      In its response to Moring’s special appearance, Inspectorate presented
evidence showing the following:

       Moring lived in Texas while working for Inspectorate between
        2012 and 2014.
       While working for Inspectorate, Moring performed waterdraw
        calibrations on behalf of numerous Texas-based customers
        including ExxonMobil and Centurion Pipeline.
       After leaving Inspectorate, and while working for Intertek,
        Moring performed waterdraw calibrations for ExxonMobil and
        Centurion Pipeline in Texas.
       While working for Inspectorate, Moring performed pipe prover
        inspections for two customers, including Magellan. While
        working for Intertek, Moring performed a pipe prover inspection
        in Texas for Magellan.
       While working for Inspectorate, Moring prepared bids and
        generated quotes for customers including ExxonMobil and
        Magellan. While working for Intertek, Moring also prepared bids
        and generated quotes for Texas customers including ExxonMobil
        and Magellan.
       Moring contacted ExxonMobil and Magellan to bid for work
        while working for Intertek.
       Moring made a sales call to JP Energy in Barnhart, Texas, to
        solicit work for Intertek.
       Moring discussed base pricing of products/services with
        representatives of Texas-based Centurion.
                                      9
                 Foreseeability and Purposeful Availment
      Although not determinative, foreseeability stands as an important
consideration in deciding whether Moring purposefully availed himself of the
privilege of conducting activities within Texas. See BMC Software, 83 S.W.3d at
795. Moring should not be subject to the jurisdiction of Texas courts based upon
random, fortuitous, or attenuated contacts. See id. In the context of specific
jurisdiction, the following principles guide a purposeful-availment inquiry: (1) the
relevant contacts are those of the defendant, and the unilateral activity of another
person or a third party is not pertinent; (2) the contacts that establish purposeful
availment must be purposeful rather than random, fortuitous, isolated, or
attenuated; and (3) the defendant must seek some benefit, advantage, or profit by
availing himself of the jurisdiction. Moki Mac River Expeditions, 221 S.W.3d at
575. In conducting the minimum-contacts analysis, we focus on the quality and
nature of the defendant’s contacts rather than the number. Retamco Operating,
Inc. v. Republic Drilling Co., 278 S.W.3d 333, 339 (Tex. 2009).
      Moring worked in Texas for two years, performing work for a number of
customers. After returning to Louisiana, Moring reached out to Texas customers
to solicit business opportunities.    Moring returned to Texas to conduct the
business. Because Moring initiated contact with Texas customers and then
traveled to Texas to perform work for those customers in Texas, the trial court
reasonably could have concluded that Moring’s contacts with Texas were
purposeful, and not random or fortuitous. See id. This court held in Fjell that
nonresident parties purposefully contacted Texas when they initiated contact with
Texas by sending marketing emails into Texas and communicated via a video-
conferencing application, e-mail, and in-person meetings with Texas-based
employees. See 2015 WL 457805, at *6. Similarly, Moring initiated contact with

                                        10
Texas customers to get business from those customers. Moring profited from
these contacts when he actually landed the business and came to Texas to get the
work done. Based on these facts, the trial court reasonably could have found
foreseeability, concluding that Moring could have anticipated that any disputes
arising out of or related to his Texas contacts might be heard by a Texas court.
See id. at *7.

      In determining that Moring has sufficient minimum contacts with Texas,
we reject as misplaced Moring’s argument that Inspectorate did not provide any
evidence that Moring actually did anything wrong. Moring cites RSM Prod. Corp.
v. Global Petroleum Group, Ltd. and Baker Hughes Inc. v. Homa and for the
proposition that Inspectorate had to provide evidence of Moring’s bad acts to
show the nexus between the facts of the claims and Moring’s contacts with Texas.
See RSM Production Corp. v. Global Petroleum Grp, Ltd., 507 S.W.3d 383 (Tex.
App.—Houston [1st Dist.] 2016, pet. denied); Baker Hughes, Inc. v. Homa, No.
H-11-3757, 2013 WL 5775636 (S.D. Tex. Oct. 25, 2013). Neither Baker Hughes
nor RSM are binding precedents on this court. See Glassman v. Goodfriend, 347
S.W.3d 772, 781 n.8 (Tex. App.—Houston [14th Dist.] 2011, pet. denied). We
distinguish both cases.

      In RSM, our Houston sister court held that the defendant, Global, was not
subject to Texas jurisdiction because “RSM did not allege any facts or adduce any
evidence indicating Global acquired [the alleged trade secret] in Texas. In fact,
Global’s unrebutted jurisdictional evidence established that Global obtained [the
alleged trade secret] from the Grenadian government in Grenada.” See RSM, 507
S.W.3d at 394. Accordingly, the RSM court concluded that “to the extent the
defendant committed a tort . . . . no pleadings or evidence” indicated that it
occurred “even in part” in Texas. See id. In rejecting the plaintiff’s argument that


                                        11
the “subject-matter” of the defendant’s contractual relationships with third-parties
required the defendant to disseminate trade secrets, the RSM court concluded that
jurisdictional evidence showed that the defendant’s contacts with the third parties
did not involve the alleged trade secrets. See id. The RSM court concluded that
the analysis of these contacts was not an argument on the merits. Unlike in RSM,
where the appellate court analyzed the contacts with the third parties to see if those
contacts involved the data in question, our record shows that Moring contacted
Texas entities and that the subject of those contacts related to the allegedly
misappropriated information.

      In Baker Hughes, the plaintiff alleged that former employees
misappropriated trade secrets and used those trade secrets to formulate a quote
sent to a Texas company. See 2013 WL 5775636, at *9. The federal district court
found the court lacked personal jurisdiction over two defendant entities because
the employees were acting on behalf of another entity when the former employees
sent the quote. See id. at *15. The federal district court stated that even if the
former employees had been acting on behalf of the defendant, the record did not
contain evidence that the former employees used the trade secrets in formulating
the quote. See id. Even if this statement is an alternative holding, the federal
district court in Baker Hughes was following the federal procedural rules to
determine how proof of sufficient contacts must be made.             See id. at *10.
Although Texas courts use the federal due-process standard in analyzing
minimum contacts, Texas courts do not use the federal procedural rules in
determining how the proof must be made. Clark v. Noyes, 871 S.W.2d 508, 511
(Tex. App.—Dallas 1994, no pet.). In federal court, the plaintiff shoulders the
burden of presenting a prima facie showing of personal jurisdiction. See ITL Int’l,
Inc. v. Constenla, S.A., 669 F.3d 493, 496 (5th Cir. 2012). By contrast, in Texas
state court, once the plaintiff pleads sufficient allegations to satisfy the long-arm
                                         12
statute, the defendant shoulders the burden of proving the lack of personal
jurisdiction. See Moncrief, 414 S.W.3d at 149. In Baker Hughes, the plaintiff did
not meet its burden to make a prima facie showing of jurisdiction. See 2013 WL
5775636, at *10. In today’s case, Moring had the burden to negate jurisdiction
because Inspectorate pled allegations sufficient to bring the case within the scope
of the long-arm statute. See Moncrief, 414 S.W.3d at 149.

       At this stage in the litigation, we do not ask merits-of-the-case questions
such as whether Inspectorate has shown that Moring breached a contract,
misappropriated confidential information, or committed any of the conduct
alleged in the petition. See Cornerstone Healthcare Grp. Holding, Inc. v. Nautic
Mgmt. VI, L.P., 493 S.W.3d 65, 73 (Tex. 2016); Fjell, 2015 WL 457805, at *7
(stating, “[w]e also reject [the nonresident defendant’s] argument that the
evidence is insufficient to prove they committed the torts alleged by [the plaintiff].
The argument relates to the merits of [the plaintiff’s] claims . . . . We cannot
consider the merits of [the plaintiff’s] claims at the jurisdictional stage”). Instead,
our focus is on the Texas contacts and their connection to Inspectorate’s
allegations.

               Relationship Between Claims and Forum Contacts
      While specific jurisdiction might require us to analyze jurisdictional
contacts on a claim-by-claim basis, we need not do so if all of the claims arise
from the same forum contacts. See Moncrief, 414 S.W.3d at 150–51; Yujie Ren
v. Anu Res., LLC, 502 S.W.3d 840, 849 (Tex. App.—Houston [14th Dist.] 2016,
no pet.). Inspectorate has asserted claims against Moring for breach of contract,
misappropriation of trade secrets, breach of fiduciary duty, tortious interference
with contract, civil conspiracy, unjust enrichment, and unfair competition.
Inspectorate claims Moring:


                                          13
       (1) breached his contract by disclosing or inevitably disclosing confidential
              information,
        (2) misappropriated trade secrets by using or disclosing, or threatening to
       use or disclose, trade secrets,
        (3) breached his fiduciary duty of confidence by using and disclosing
       confidential information, and breached his fiduciary duty of loyalty while
       still employed by Inspectorate by conspiring and making plans to compete
       with it using its own confidential information,
       (4) tortiously interfered with relationships by inducing customers to leave
       Inspectorate using trade secrets and confidential information,
       (5) engaged in a civil conspiracy to misappropriate trade secrets and
       compete unfairly,
       (6) obtained unjust enrichment from the conduct asserted in the petition,
and
       (7) engaged in unfair competition by conducting himself in an illegal and
       tortious way.
       In the trial court and in their appellate briefs, both parties treat these claims
as arising from the same forum contacts. In its live pleading, Inspectorate pled
the jurisdictional facts listed above and then asserted its claims. Moring addressed
all of Inspectorate’s claims together in his special appearance as did Inspectorate
in its response to the special appearance. Each of Inspectorate’s claims stems
from allegations that Moring improperly obtained and used Inspectorate’s
confidential information or made plans to improperly obtain and use
Inspectorate’s confidential information to compete with Inspectorate. Under
these circumstances, we need not analyze Moring’s minimum contacts on a claim-
by-claim basis. See Moncrief, 414 S.W.3d at 150–51; Yujie Ren, 502 S.W.3d at
849.

       We must determine whether Inspectorate’s claims arise from or relate to
Moring’s purposeful contacts with Texas. Moki Mac River Expeditions, 221
S.W.3d at 575–76. This standard requires “a substantial connection between

                                          14
those contacts and the operative facts of the litigation.” Id. at 585. Inspectorate
alleges that Moring breached his employment contract and his fiduciary duty by
using and disclosing Inspectorate’s confidential information, that Moring
misappropriated Inspectorate’s trade secrets by disclosing or threatening to
disclose them, and that by doing so, Inspectorate engaged in unfair competition.
Inspectorate also alleges that Moring colluded to take Inspectorate’s trade secrets
and interfered with Inspectorates’ business relationships. The facts surrounding
Moring’s alleged use of Inspectorate’s confidential information to get business in
Texas from Texas consumers of Inspectorate’s services comprise the crux of
Moring’s purposeful contacts with Texas and will be the focus of Inspectorate’s
claims against Moring at trial. We hold that these claims arise from or relate to
Moring’s purposeful Texas contacts and that these contacts have a substantial
connection with the operative facts of the litigation. See Cornerstone Healthcare
Grp. Holding, Inc., 493 S.W.3d at 73–74; Fjell, 2015 WL 457805, at *7–9.

                         Fair Play and Substantial Justice

      In evaluating whether exercising jurisdiction offends traditional notions of
fair play and substantial justice, we consider: (1) the burden on the defendant, (2)
the interests of the forum in adjudicating the dispute, (3) the plaintiff’s interest in
getting convenient and effective relief, (4) the international judicial system’s
interest in obtaining the most efficient resolution of controversies, and (5) the
shared interests of the several nations in furthering fundamental substantive social
policies. Spir Star AG v. Kimich, 310 S.W.3d 868, 879 (Tex. 2010). The
defendant must present a compelling case that the presence of some consideration
would render jurisdiction unreasonable. Id. Only in rare cases will the exercise
of personal jurisdiction not comport with fair play and substantial justice when
the nonresident defendant purposefully has established minimum contacts with

                                          15
the forum state. See Guardian Royal Exch. Assr., Ltd. v. English China Clays,
P.L.C., 815 S.W.2d 223, 231 (Tex. 1991).

      Moring argues that subjecting him to jurisdiction in Texas would burden
him because he will have to travel. But, traveling burdens all nonresidents. See
Moncrief, 414 S.W.3d at 155. Distance alone cannot defeat jurisdiction —at least
not ordinarily. Id. Louisiana borders Texas and Moring has managed to come to
neighboring Texas many times for work. The burden of litigating in Texas does
not rise to the level of defeating jurisdiction. See id. Inspectorate’s allegations
that Moring committed torts in Texas against a Texas resident give Texas a vital
interest in adjudicating the dispute. See id.    Moring argues that Louisiana is a
better forum for the plaintiff to get relief. He claims Louisiana allows for the most
efficient resolution of controversies because Inspectorate could sue all parties in
Louisiana. But, Inspectorate chose to file suit in Texas and Texas is a convenient
forum for a Texas plaintiff. See Barker v. Lescroart, No. 14-06-00125-CV, 2007
WL 445282, at *6 (Tex. App.—Houston [14th Dist.] Feb. 13, 2007, no pet.)
(mem. op.). After weighing all the relevant factors, we conclude that exercising
personal jurisdiction over Moring would not offend traditional notions of fair play
and substantial justice. See Moncrief, 414 S.W.3d at 155.

      Inspecrorate’s claims arise from or relate to Moring’s purposeful Texas
contacts, and a substantial connection exists between these contacts and the
operative facts of the litigation. See Fjell, 2015 WL 457805 at *7–9. Exercising
personal jurisdiction over Moring does not offend traditional notions of fair play
and substantial justice. See Moncrief, 414 S.W.3d at 155. For these reasons, the
trial court did not err in denying Moring’s special appearance. We overrule




                                         16
      Moring’s second issue.

                                  CONCLUSION

       Inspectorate did not waive its right to ask the trial court to reconsider the
interlocutory order granting Moring’s special appearance, so Moring’s waiver
argument affords no basis for appellate relief. Because Texas courts may exercise
personal jurisdiction over Moring in this case, the trial court did not err in
reconsidering its order granting Moring’s special appearance and denying the
special appearance. Having found no error, we affirm the trial court’s denial of
Moring’s special appearance.




                                       /s/    Kem Thompson Frost
                                              Chief Justice


Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                        17